Title: To George Washington from George Ball, 24 April 1797
From: Ball, George
To: Washington, George



Dr Sr
April 24—1797—Lancaster Court-House

Upon considering the writing more attentively, which pass’d between us, respecting the land—I think a part of it meterially improper—and I am confident when I state some facts you will think with me—the writing says I shall pay six Pr centum upon the purchase money from 1789 untill the whole is discharged.
Your letter to Geo: Fitzhugh states that your terms are eight hundred pounds with interest from the time you purchased the land untill final payment—Your letter to me, that I should have it upon the same terms—The legal interest for money in this State allways was and still is five Pr centum, more by the laws of this cuntry is demed usury & subject the party receiving—to much penalty—the last Assembly pass’d a law making money worth six Pr centum—but the operation of that law is suspended untill the first day of May—Now as I thought when I wished to become a purchaser—and still think, considering the thing as you stated in your letters—that the interest should be legal—that is you should have 5 Pr centum from your purchase untill May 1797—and then as the law directs Six Pr c. untill final payment.
Not wishing to deviate from the Spirit of my contract and scorning to avail of any advantage arriseing from it—I submit What I have stated to your consideration—and however hard it may press

upon me in my strated circumstance—should you not apprehend the think as I do I shall patiently acquiese—a line by post  to ⟨the⟩ Lancaster Court House in answer to this will give satisfaction to your Most Obet, and very Humble st

Geo. Ball

